Citation Nr: 0215191	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  93-23 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
left ankle injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to March 
1964.

This appeal arose from an April 1992 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
increased evaluation for the service-connected left ankle 
injury residuals.  This decision was confirmed and continued 
by rating actions issued in October and December 1992.  The 
veteran testified at a personal hearing in March 1993; the 
hearing officer issued a decision in April 1993 which 
continued the denial of the benefit sought. 

A hearing was held before the undersigned, sitting as a 
member of the Board of Veterans' Appeals (Board), in 
Washington, D.C. in March 1994.  In August 1995, this case 
was remanded for additional development.  In December 1996, 
the veteran and his representative were informed through a 
supplemental statement of the case of the continued denial of 
his claim.  In February 1998, this case was again remanded 
for evidentiary development.  He and his representative were 
informed through a June 1999 supplemental statement of the 
case of the continued denial of the benefit requested.

In a March 10, 2000 BVA decision, the Board affirmed the RO's 
denial of entitlement to an increased evaluation for the left 
ankle.  The veteran appealed the BVA decision to the Court, 
and, the Court remanded the claim for consideration of the 
claim in the context of the Veterans Claims Assistance Act of 
2000.  Infra.

The veteran's representative, in the February 2000 Informal 
Hearing Presentation, appears to have raised a claim of 
entitlement to an earlier effective date for the award of a 
20 percent disability evaluation for the left ankle fracture 
residuals.  As this issue is not inextricably intertwined 
with the issue on appeal, and has not been properly prepared 
for appellate review at this time, it is hereby referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The veteran's left ankle injury residuals are manifested 
by subjective complaints of pain in the left ankle, with a 
feeling of weakness in the left lower extremity, with 
objective evidence of some limitation of plantar flexion; 
normal inversion and eversion; pain to palpation over the 
medial and lateral aspects; a normal gait; x-ray evidence of 
an old trauma; and no evidence of incoordination, excess 
fatigability, pain on motion, lack of endurance or weakness.


CONCLUSION OF LAW

The schedular criteria for rating greater than 20 percent for 
residuals of a left ankle injury have not been met.  38 
U.S.C.A. §§ 1155, §§ 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Codes 5003, 5010, 5270, 5271 (2002); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above the Veterans Claims Assistance Act of 2000 was 
enacted during the pendency of this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002) (VCAA).  This 
new legislation provides among other things for notice and 
assistance to claimants under certain circumstances.  See 
also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159), promulgated 
pursuant to the enabling statute.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, X-ray 
reports and numerous private medical records in the file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist falls squarely on the VA, 
to include affording hearings, obtaining identified evidence, 
government records, affording examinations, where appropriate 
and etc. where such would be helpful, relevant and necessary 
for a full and fair adjudication of his claim.  Satisfactory 
efforts have been made in these regards.  In the context of 
an increased rating, the subject of "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" is of questionable 
application in light of the long-standing duty to assist with 
respect to this type of claim and the VA's particular efforts 
in regards to the veteran's claim.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

Service connection for the disability at issue was 
established effective from 1982.  The primary concern in a 
claim for an increased evaluation claim is the present level 
of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Francisco, the Court stated that although a 
rating specialist was directed to review the recorded history 
of a disability in order to make an accurate evaluation, the 
regulations did not give past medical reports precedence over 
current findings.  Francisco, 7 Vet. App. at 58. Hence, for 
purposes of application of the schedular criteria, the Board 
assigns the greater weight of probative value to the most 
current VA compensation examinations.  

The Board notes the objections raised as to the adequacy of 
the most recent examination.  It is argued that full 
consideration of the Deluca criteria was not obtained, and 
that pain on use, including during flare-up, was not 
adequately assessed.  However, the Board also notes that the 
veteran was unable to describe claimed manifestations of his 
ankle disability beyond that his limbs fatigue easily.  On 
the other hand, the objective assessment of the veteran's 
disability in a clinical setting appears quite thorough.  
Furthermore, the examiner commented that the veteran had a 
normal gait, which remark, in essence, constitutes a de facto 
additional observation regarding active range of motion and 
the absence of noteworthy disablement in that vein.  The 
examiner also commented that "[r]epetetive use, lack of 
endurance was not noted, nor was fatigue or weakness 
present".  Under the circumstances, the preponderance of the 
evidence is against the assertion was inadequate.  The Board 
concludes that the objected to examination was relevant and 
quite adequate for rating purposes.  See Powell v. West, 13 
Vet. App. 31 (1999).  Moreover, there is no assertion and the 
record does not suggest that the veteran's disability has 
worsened beyond that reflected in the October 1998 
examination.  Accordingly, there is no apparent need for 
another examination.

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

The veteran has been service-connected for the residuals of a 
left ankle injury since September 1982.  The service medical 
records had indicated that he had twisted the left ankle on 
February 17, 1963 while running.  He was casted in service 
and swelling of the ankle was still noted in April 1963.  A 
VA examination conducted in November 1977 included an x-ray 
which found evidence of an old fracture of the tip of the 
medial malleolus.  The August 1982 VA examination had 
revealed slight swelling of the left ankle, as well as some 
tenderness over the medial aspect.  Range of motion was then 
normal.

A VA examination was conducted in June 1992.  He ambulated 
very gingerly with an alternating gait and the use of aids.  
He was unable to walk on his heels or toes or do a deep knee 
bend.  The range of motion was for all practical purposes 0 
degrees.  The clinical impression was of degenerative joint 
disease (DJD) secondary to strain.

The veteran testified at a personal hearing at the RO in 
March 1993.  He stated that his ankle was painful and numb.  
A June 1993 private x-ray revealed no fracture.  There was 
soft tissue swelling around the lateral medial malleolus.

The veteran then testified before the undersigned member of 
the Board in March 1994.  He indicated that, at the time of 
the original injury, the swelling of the ankle had been quite 
severe.  He complained of dryness of the skin, pain and 
stiffness.  He reported that he could only walk for short 
periods of time and needed either crutches or a wheelchair.

A VA examination of the veteran was performed in July 1996.  
He stated that the ankle bothered him some of the time.  He 
indicated that he would take pain medication once or twice a 
week.  An x-ray from June 11, 1996 showed some mild DJD in 
the left ankle.  The objective examination found no swelling, 
warmth, tenderness or crepitance.  Flexion was to 30 degrees; 
inversion was to 15 degrees; and eversion was to 10 degrees.  
The diagnosis was status post sprain of the left ankle in 
service, now with mild DJD by x-ray.  Pain several times per 
week was noted.

In October 1996, an addendum was made to the above VA 
examination.  This noted complaints of limitation of motion.  
There was no evidence of neurological deficits.

The veteran was re-examined by VA in October 1998.  He stated 
that he did not recall actually breaking the ankle at the 
time of the original injury; he only recalled twisting it. 
Since then, he indicated that he has developed trouble 
walking, which has required the use of a cane.  He reported 
that he had pain in the ankle and that his entire left lower 
extremity felt weak.  He also claimed that his limbs 
"fatigued" easily.  The objective examination noted that 
dorsiflexion was to 20 degrees and plantar flexion was to 30 
degrees (the non service-connected right ankle displayed 20 
degrees of dorsiflexion and 35 degrees of plantar flexion).  
There was pain to palpation over the medial and lateral 
aspects of the ankle which progressed into the distal tibia.  
No overt edema was present.  There was no evidence of 
incoordination, excessive fatigability, problems on 
repetitive use, lack of endurance or weakness.  There was no 
increased heat or swelling.  Inversion and eversion of the 
subtalar joints was normal.  His gait was noted to be normal.  
An x-ray reportedly showed old trauma to the left ankle.  The 
diagnosis was degenerative arthritis of the left ankle.

According to the applicable criteria, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003.

Marked limitation of motion of either ankle warrants a 20 
percent evaluation.  38 C.F.R. Part 4, Code 5271.  A 30 
percent evaluation requires ankylosis of the ankle if the 
ankle is fixed in plantar flexion at an angle between 30 and 
40 degrees or in dorsiflexion at an angle between 0 and 10 
degrees.  38 C.F.R. Part 4, Code 5270.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the service- 
connected left ankle injury residuals is not warranted.  The 
objective evidence of record shows that the veteran currently 
has 20 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A review of clinical 
findings indicates that the veteran could perform range of 
motion testing of the disabled joint.  There is no evidence 
that the ankle joint is ankylosed, with fixation in plantar 
flexion at an angle between 30 and 40 degrees or with 
fixation of dorsiflexion at an angle between 0 and 10 degrees 
or that the disability remotely even approaches such a severe 
disablement.  As the clinical record clearly establishes that 
ankylosis is not present, the criteria set forth in 
Diagnostic Code 5270 pertaining to ankylosis are inapplicable 
and cannot serve as the basis for an increased rating.

There is no objective evidence, despite the veteran's 
complaints of weakness and fatigability of the left lower 
extremity, of incoordination, excessive fatigability, 
problems on repetitive use, lack of endurance or weakness.  
Furthermore, while there was evidence of pain on palpation on 
the medial and lateral aspects of the left ankle, there was 
no pain on motion mentioned by the examiner.  Considering the 
veteran's demonstrated range of motion and essentially normal 
gait, the Board concludes that there is no objective evidence 
that would justify the assignment of an evaluation in excess 
of 20 percent for the veteran's current level of disability.  
In reaching this conclusion, the Board additionally notes 
that the veteran's gait was reported as normal and that the 
only unusual aspect to his gait was attributed to the 
veteran's obesity, rather than his service-connected ankle 
disability.  

In the February 17, 2000 Informal Hearing Presentation, the 
veteran's representative had requested that a separate 
evaluation be assigned to the veteran's DJD of the left 
ankle.  The evaluation of arthritis is based on the extent of 
limitation of motion of the specific joint involved and 
includes painful motion.  Diagnostic Code 5271, under which 
the disability is evaluated, already contemplates limitation 
of motion.  

The provisions of 38 C.F.R. § 4.14 provide that an evaluation 
of the same manifestations under different diagnoses is not 
appropriate.  However, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned unless it constitutes the 
same disability or the same manifestation.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical element is that none of 
the symptomatology is duplicative or overlapping; the 
manifestations and the disabilities must be separate and 
distinct.  Id. at 262.  To afford a separate rating for 
arthritis in this case would constitute pyramiding,  

Considering further that the disability in this instance is 
at the lower boundary of the assigned evaluation level and 
that the assigned rating spans even more extensive injuries 
than are involved here, the Board regards the assigned rating 
as adequate to also embrace the veteran's pain and any 
limitation of motion involved here.  38 C.F.R. §§ 4.40 and 
4.55; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected left ankle injury 
residuals.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court"), has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 38 
C.F.R. § 3.321 only when circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  

There is no competent evidence of record which indicates that 
the veteran's ankle has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).


ORDER

An increased evaluation for the service-connected left ankle 
injury residuals is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

